Title: Remission for Philip Russell, 21 November 1815 (Abstract)
From: Madison, James
To: 


                    § Remission for Philip Russell. 21 November 1815. “Whereas it has been represented to me that Philip Russell was some time ago charged with a violation of the Revenue laws of the United States, in selling spirituous liquors in the first Collection District of Pennsylvania, without a license for so doing, and that he has

been duly convicted before the District Court of the United States for the District of Pennsylvania of the offence with which he was so charged, and thereupon was sentenced by the said Court to pay a pecuniary fine to the United States, and to be confined in prison until he should satisfy the same; and whereas it has been made to appear to me that the said Philip Russell has already undergone a rigorous confinement in prison, and that a still longer Imprisonment, whilst it would be entirely unavailing, might involve the United States in much additional expense—Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes, me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and every part thereof, willing and requiring that the said Philip Russell be forthwith discharged from his Imprisonment. In Testimony whereof I have caused the seal of the United States to be affixed to these presents, and signed the same with my Hand. Done at the City of Washington the twenty first day of November, AD 1815, and of the Independence of the United States the fortieth.”
                